0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant alleges that Green does not disclose or suggest the corresponding slot is elongated in a circumferential direction according to a rotation radius extending from a first point, however the Examiner respectfully disagrees provided Green explicitly discloses a corresponding slot (Fig. 2, item 29) elongated in a circumferential direction according to a rotation radius extending from a first point
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannahan (WO2013/166083) in view of Venthem (US Patent No. 5,214,448), and further in view of Green et al. (US Pub. No. 2001/0046915).
Regarding claim 1, Shannahan teaches a camera assembly (134,136) comprising:
a motor (Fig. 48, item 102) configured to generate a driving power;
a motor shaft that extends from the motor, such as to define a first axis, and is configured to rotate by the driving power of the motor;

a belt (106) configured to couple the motor shaft and the pulley, and convert the rotation of the motor shaft to rotation of the pulley, and tension of the belt applies a force to the motor shaft in a direction toward the second axis;
a camera module (134,136) configured to be mounted on the pulley and rotate together with the pulley.
Shannahan does not specifically teach the following: an elastic body configured to apply a biasing force to the motor shaft such as to bias the motor shaft in a direction away from the second axis, wherein the force and the biasing force are balance such that a distance between the first axis and the second axis is adaptively adjust; a base configured to be fixed at a side of a housing of the camera assembly; and a movable body configured to be fixedly coupled to the motor and rotatably mounted on the base. 
Venthem teaches a belt tensioning system comprising: an elastic body (30) configured to apply a biasing force to the motor shaft such as to bias the motor shaft in a direction away from the second axis, wherein the force and the biasing force are balance such that a distance between the first axis and the second axis is adaptively adjust; a base (20) configured to be fixed at a side of a housing; and a movable body (24) configured to be fixedly coupled to the motor and rotatably mounted on the base [claim 2].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a belt tensioning system as taught within said  assembly in order to eliminate backlash in the camera system (Venthem’s col. 1, ll. 53-57).
Shannahan, as modified by Venthem, does not specifically teach a fixed shaft configured to rotatably mount the movable body on the first point of the base, at least one movable shaft configured to be coupled to the base at a respective second point, that is spaced from the first point, each of the at least one movable shaft received in a corresponding slot in the movable 
Green teaches a belt tensioning system comprises a fixed shaft (Fig.1, item 24) configured to rotatably mount the movable body on a first point of the base; a movable shaft (28) configured to be coupled to the base at a second point, that is spaced from the first point, each of the at least one movable shaft received in a corresponding slot (29) in the movable body such as to support sliding motion of the movable body, wherein the corresponding slot is elongated in a circumferential direction according to a rotation radius extending from the first point. 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixed shaft and a movable shaft as taught by Green within said assembly in order to facilitate a tension adjustment of the belt.
Regarding claim 14, Shannahan teaches a camera assembly (134,136) comprising:
a motor (Fig. 48, item 102) configured to generate a driving power;
a motor shaft that extends from the motor, such as to define a first axis, and is configured to rotate by the driving power of the motor;
a pulley (183) configured to rotate on a second axis, that is spaced from the first axis, according to rotation of the motor shaft;
a belt (106) configured to couple the motor shaft and the pulley, and convert the rotation of the motor shaft to rotation of the pulley;
a camera module (134,136) configured to be mounted on the pulley and rotate together with the pulley;
a housing;
Shannahan does not specifically teach an elastic body configured to apply a biasing force to the motor shaft such as to bias the motor shaft in a direction away from the second axis; 
Venthem teaches belt tensioning system comprises: an elastic body (30) configured to apply a biasing force to the motor shaft such as to bias the motor shaft in a direction away from the second axis; a base (20) fixed on the housing; and a movable body (24) fixedly coupled to the motor and rotatably coupled to the base.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a belt tensioning system as taught within said  assembly in order to eliminate backlash in the camera system (Venthem’s col. 1, ll. 53-57).
Shannahan, as modified by Venthem, does not specifically teach a fixed shaft configured to rotatably mount the movable body on a first point of the base, at least one movable shaft configured to be coupled to the base at a respective second point, that is spaced from the first point, each of the at least one movable shaft received in a corresponding slot in the movable body such as to support sliding motion of the movable body, wherein the corresponding slot is elongated in a circumferential direction according to a rotation radius extending from the first point. 
Green teaches a belt tensioning system comprises a fixed shaft (Fig.1, item 24) configured to rotatably mount the movable body on a first point of the base; a movable shaft (28) configured to be coupled to the base at a second point, that is spaced from the first point, each of the at least one movable shaft received in a corresponding slot (29) in the movable body such as to support sliding motion of the movable body, wherein the corresponding slot is elongated in a circumferential direction according to a rotation radius extending from the first point. 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixed shaft and a movable shaft as taught by Green within said assembly in order to facilitate a tension adjustment of the belt.

Regarding claim 5, Shannahan, as modified by Venthem and Green, teaches the invention as claimed in claim 1 above. Green further discloses in a case the movable body rotates around the fixed shaft (24), the at least one movable shaft is received in the corresponding slot, without interference from the corresponding slot, while supporting the sliding motion of the movable body (Fig. 6).
Regarding claim 6, Shannahan, as modified by Venthem and Green, teaches the invention as claimed in claim 5 above. The combination of Shannahan, Venthem and Green, does not specifically discloses the at least one movable shafts comprises two movable shafts that are received in a first and second corresponding slots, respectively, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the at least one movable shafts into multiple movable shafts, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 8, Shannahan, as modified by Venthem and Green, teaches the invention as claimed in claim 7 above. Venthem further discloses a point (31) where the end of the elastic body is coupled to the base is farther than a point (32) where another end of the elastic body is couple to the movable body from the second axis (Fig. 3).
Regarding claims 9-11, Shannahan, as modified by Venthem and Green, teaches the invention as claimed in claim 1 above. Venthem further discloses the base has a first hollow and 
Regarding claims 19-20, Shannahan teaches a method for assembling a camera assembly, the method comprising coupling, using a timing belt (106), a motor shaft to a pulley, wherein the pulley having a camera module (134,136) mounted thereon.
Shannahan does not teach fixedly coupling a motor to a moveable body; rotatably coupling the movable body to a base; installing an elastic body such that two ends of the elastic body are interposed between the moveable body and the base, balancing tension of the timing belt with a biasing force of the elastic body, wherein the tension of the timing belt applies a force to the motor shaft in a direction towards a rotation axis of the pulley, and the biasing force of the elastic body biases the motor shaft in a direction way from the rotation axis of the pulley.
Venthem teaches a method for assembling an belt tensioning assembly, the method comprising:
fixedly coupling a motor (18) to a moveable body (24);
rotatably coupling the movable body to a base (20);
installing an elastic body (30) such that two ends of the elastic body are interposed between the moveable body and the base (Fig. 5); and
wherein the tension of the timing belt applies a force to the motor shaft in a direction towards a rotation axis of the pulley, and the biasing force of the elastic body biases the motor shaft in a direction way from the rotation axis of the pulley (Fig. 3) [claim 20].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a belt tensioning system as taught by Venthem 
Shannahan, as modified by Venthem, does not specifically teach a fixed shaft configured to rotatably mount the movable body on a first point of the base, at least one movable shaft configured to be coupled to the base at a respective second point, that is spaced from the first point, each of the at least one movable shaft received in a corresponding slot in the movable body such as to support sliding motion of the movable body, wherein the corresponding slot is elongated in a circumferential direction according to a rotation radius extending from the first point. 
Green teaches a belt tensioning system comprises a fixed shaft (Fig.1, item 24) configured to rotatably mount the movable body on a first point of the base; a movable shaft (28) configured to be coupled to the base at a second point, that is spaced from the first point, each of the at least one movable shaft received in a corresponding slot (29) in the movable body such as to support sliding motion of the movable body, wherein the corresponding slot is elongated in a circumferential direction according to a rotation radius extending from the first point. 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixed shaft and a movable shaft as taught by Green within said assembly in order to facilitate a tension adjustment of the belt.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

MINH Q. PHAN
Primary Examiner
Art Unit 2852


/MINH Q PHAN/Primary Examiner, Art Unit 2852